Citation Nr: 0613602	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  95-03 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Entitlement to service connection for residuals of an 
injury to the right hip.  

3.  Entitlement to service connection for residuals of an 
injury to the right leg.  

4.  Entitlement to special monthly compensation based on the 
need for the aid and attendance of another person or for 
being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to 
September 1991, including service in the Southwest Asia 
Theater of operations from February 17, 1991, to August 9, 
1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  In a 
September 1994 rating decision, in pertinent part, the RO 
denied service connection for residuals of a back injury, a 
right hip injury, and a right leg injury.  The veteran 
disagreed with the denial of those claims and perfected her 
appeal.  In April 2001, the Board remanded those claims for 
additional development.  

In a rating decision dated in October 2001, the RO denied 
entitlement to special monthly compensation based on the need 
for aid and attendance of another person or for being 
housebound.  The veteran disagreed with and perfected her 
appeal as to that decision.  

The case was returned to the Board in June 2005, after which 
it was necessary to obtain English translation of Spanish-
language documents in the claims file.  The veteran's 
representative presented written argument to the Board in 
late March 2006, and all issues currently in appellate status 
are now before the Board.  

In the course of the remand, the veteran underwent VA 
neurology and orthopedic examinations in March 2004, and the 
physicians concluded that the veteran does not have reflex 
sympathetic dystrophy, and it was also noted that recent 
neurological studies had been normal with no 
electrodiagnostic evidence of motor neuron disease.  As noted 
on the title page, the service connection issues on appeal 
are limited to service connection for residuals of a back 
injury, residuals of an injury to the right hip, and 
residuals of an injury to the right leg.  

Other matters

On review of the record, the Board notes that that on a VA 
Form 21-4138, Statement in Support of Claim, received at the 
RO in December 1995, the veteran listed conditions that she 
claims should be service connected.  The RO subsequently 
adjudicated entitlement to service connection for various 
claimed disabilities, but there is no indication that it 
addressed the veteran's claim for service connection for 
disability of the cervical spine, to include intervertebral 
disc syndrome with limitation of motion.  The claims now 
before the board include service connection for residuals of 
a back injury but do not refer to the veteran's neck or 
cervical spine.  Accordingly, the Board refers the claim for 
service connection for a cervical spine disability, to 
include intervertebral disc syndrome to the RO for 
appropriate action.  

While the case was in remand status, the RO issued a January 
2003 rating decision, which denied an increased rating for 
the veteran's service connected right 4th and 5th rib 
fractures with chronic costocondritis and chronic bilateral 
intercostal fibromyositis.  In the same rating decision, the 
RO denied an increased rating for the veteran's service-
connected status post pneumothorax with chest tube placement.  
At the same time, the RO denied secondary service connection 
for reflex sympathetic dystrophy.  The veteran disagreed with 
those determinations, and the RO issued a statement of the 
case in March 2004.  There is, however, no indication that 
the veteran filed a substantive appeal as to any of those 
claims, and those issues are not before the Board.  See 
Archbold v. Brown, 9 Vet. App. 124 (1996) (a notice of 
disagreement initiates appellate review in VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of substantive appeal 
after statement of the case is issued).  





FINDINGS OF FACT

1.  There is no competent evidence that the veteran has a 
current back disability, a current right hip disability, or a 
current right leg disability that began during service or is 
causally related to any incident of active duty, to include 
an automobile accident in January 1991.  

2.  The veteran's service-connected disabilities are: major 
depression and posttraumatic stress disorder, rated as 
100 percent disabling; residuals of right 4th and 5th rib 
fractures with chronic costocondritis and chronic bilateral 
intercostal fibromyositis, rated as 10 percent disabling; and 
status post pneumothorax with chest tube placement, rated as 
zero percent.  

3.  The medical evidence does not show that the veteran's 
service-connected disabilities are so disabling as to render 
her unable to care for her daily personal needs or protect 
herself from the hazards and dangers of daily living without 
care or assistance on a regular basis, nor does do those 
disabilities confine the veteran to her immediate premises 


CONCLUSIONS OF LAW

1.  Service connection for claimed residuals of a back 
injury, residuals of a right hip injury and residuals of a 
right leg injury is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2005).  

2.  The criteria for special monthly compensation based upon 
the need for regular aid and attendance of another person or 
on account of being housebound have not been met.  
38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350(b), 
3.350(i), 3.352(a) (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligations of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
RO provided the veteran VCAA notice pertaining to her special 
monthly compensation claim in April 2001, which was prior to 
its initial decision on that claim.  The Board notes, 
however, that the decision of the RO denying service 
connection for residuals of a back injury, right hip injury 
and right leg injury preceded the enactment of the VCAA by 
many years.  The veteran did receive VCAA notice regarding 
these claims in October 2003.  Because the VCAA notice in 
these claims was not provided to the veteran prior to the RO 
decision from which she appealed, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and if so how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

With its April 2001 letter, the RO fulfilled VA's duty to 
notify the veteran regarding her claim for special monthly 
compensation, and with its October 2003 letter, the RO 
fulfilled VA's duty to notify the veteran regarding the 
service connection claims.  In the April 2001 letter, the RO 
notified the veteran that to establish entitlement for 
special monthly compensation benefits on account of being in 
need of regular aid and attendance or for being housebound, 
the evidence must show that she is unable to perform most 
ordinary activities of daily living or that she is confined 
to her home premises because of her service-connected 
disabilities.  

In the October 2003 letter pertaining to the service 
connection claims, the RO informed the veteran that to 
support a claim for service-connected compensation benefits, 
the evidence must show: an injury in military service or a 
disease that began in or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; a current physical or mental disability; 
and a relationship between her current disability and an 
injury, disease, or event in service.  The RO explained that 
medical evidence would show current disability and that 
medical records or medical opinions usually showed the 
relationship between the current disability and service.  

Further, in each of the letters, the RO notified the veteran 
that she could obtain and submit private evidence in support 
of her claims and that she could have the RO obtain VA and 
private evidence if she completed the appropriate medical 
releases for any private evidence she wanted the RO to 
obtain.  In sum, the veteran was notified and aware of the 
evidence needed to substantiate her service connection claims 
and her claim for entitlement to special monthly 
compensation, the avenues through which she might obtain such 
evidence, and of the allocation of responsibilities between 
her and VA in obtaining such evidence.  The RO emphasized to 
the veteran that it was her responsibility to make sure VA 
received all requested records not in the possession of a 
Federal department or agency.  

As outlined above, the RO letters gave the veteran ample 
notice as to the key evidentiary gaps in her claims by 
explaining what evidence was needed to substantiate each type 
of claim.  See Quartuccio v. Principi, 16 Vet.  App. 183, 187 
(2002).  Further, these letters, in the Board's judgment, 
served to notify the veteran of the need to submit any 
pertinent evidence in her possession.  The Board finds that a 
reasonable inference from such communications was that the 
veteran should furnish any pertinent evidence that she may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  All notice required by VCAA and implementing 
regulations was furnished to the veteran, and no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.  See Mayfield v. 
Nicholson; 19 Vet. App. 103 (2005) (reversed on other grounds 
No. 05-7157 (Fed. Cir.  Apr. 5, 2006)).  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her service connection and special monthly 
compensations claims, but she was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date relative the disabilities for which 
she was seeking service connection, nor was she provided with 
notice of the type of evidence necessary to establish the 
effective date for the award of special monthly compensation.  
Despite the inadequate notice provided to the veteran in this 
regard, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against each of the veteran's claims, any questions 
regarding downstream issues are rendered moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records, VA medical records, and records from the Social 
Security Administration; in addition, the RO has provided the 
veteran with multiple examinations over the course of the 
appeal.  The veteran has submitted copies of service medical 
records and other records from the service department as well 
as copies of VA and private medical records.  The service and 
post-service medical evidence of record, which includes a 
competent opinion addressing the contended causal 
relationships with respect to the claims for service 
connection, is adequate to resolve these claims.  The several 
examinations have also provided sufficient findings to 
adjudicate the SMC issue on appeal.  An additional 
examination or medical opinion is not necessary to adjudicate 
any of the four claims on appeal.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Neither the veteran nor her 
representative has indicated that the veteran has or knows of 
any additional information or evidence that would support her 
claims.  The veteran requested a hearing regarding her 
service connection claims, but withdrew that request before a 
hearing could be held.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice, and relevant evidence has been 
obtained for determining the merits of the veteran's claims.  
The Board finds that no further assistance to the veteran is 
required and that the Board may proceed with its decision.  

Service connection claims

Factual background

Service medical records show that the veteran was injured in 
an automobile accident in January 1991.  The assessment was 
motor vehicle accident, minor trauma, and neck spasm, post 
accident.  (As noted in the introduction above, a claim for 
service connection for disability of the cervical spine or 
neck is referred to the RO for appropriate development and 
adjudication.)  These records contain no diagnosis of any 
chronic disorder of the back, hip, or leg.  During her 
service separation examination in August 1991, the veteran 
denied a history of recurrent back pain, lameness, locked 
knee, or foot trouble, and the clinical findings were 
negative for abnormality of the spine or lower extremities.  

Review of the post-service medical records shows the veteran 
went to a military hospital emergency room in August 1993 
with complaints of right thoracic pain.  She gave a history 
of blunt trauma in a motor vehicle accident with fractured 
ribs and pneumothorax.  At the emergency room, the veteran 
stated her right leg felt weak, but she said there was no 
radiating pain down her leg.  On examination, there was 
paravertebral spasm about the lumbar spine, on the right more 
than the left, especially at about L3-L5.  The assessment was 
lumbar spasm.  Treatment records from a military hospital, 
dated from August to November 1993, show that the veteran 
complained of right-sided back pain and leg pain from an 
accident in service.  A December 1993 VA examination report 
noted diagnoses of status post motor vehicle accident by 
history, January 1991, with contusion of the right flank and 
back, by history, with local discomfort, and contusion of the 
right hip and leg, by history, healed and resolved.  X-rays 
of the lumbar, thoracic spine, and right hip were normal.  

The veteran was given an additional VA examination in 
December 1994.  The physician diagnosed numerous disorders, 
including clinical right L4-S1 lumbar radiculopathy and 
chronic cervico-dorsolumbar paravertebral fibromyositis.  No 
hip or leg disorder was diagnosed.  X-rays of the lumbosacral 
spine taken in January 1995 and of the dorsal spine taken in 
February 1995 were noted to be normal.  In an October 1995 
addendum report, the VA physician stated that neither 
clinical right L4-S1 lumbar radiculopathy nor chronic 
cervico-dorsolumbar paravertebral fibromyositis was related 
to the veteran's trauma in service.  The examiner did not 
elaborate or otherwise offer a rationale for these 
conclusions. 

VA treatment records from September 1995 note that the 
veteran complained of chronic pain, including back pain, 
since a motor vehicle accident in 1991. Records from November 
1996 and July, August, and November 1997, report much of the 
same symptomatology, and conclude with a diagnosis of chronic 
reflex sympathetic dystrophy with an onset in January 1991 
from an automobile accident.  The records report that reflex 
sympathetic dystrophy primarily affected the right upper 
extremity, but also indicate that the right knee and the 
lumbar and dorsal spine were affected.  

In view of the difference of opinion between the December 
1994 VA examination and its October 1995 addendum report in 
which the physician stated the veteran's back symptomatology 
was not related to service and which showed no diagnosed 
disorder of the hip or right lower extremity, and the 
subsequent treatment records from November 1996 onward, which 
reported a diagnosis of reflex sympathetic dystrophy 
involving the right knee and back as secondary to a motor 
vehicle accident in 1991, the Board remanded the case for 
development to ascertain whether the veteran currently 
suffers from disabilities of the back, hip, and right lower 
extremity, to include reflex sympathetic dystrophy.  

In January 2003, a VA physician made an exhaustive review of 
the veteran's service medical records and post-service 
medical records of treatment and evaluation also in the 
claims file.  He set out the diagnostic criteria for reflex 
sympathetic dystrophy and observed that the service medical 
records include no direct evidence of lower extremity trauma 
or right upper extremity trauma.  He concluded that based on 
the lack of evidence of trauma to the right upper extremity 
or lower extremity in the service medical records, reflex 
sympathetic dystrophy could not be diagnosed.  He said that 
the veteran remained with diagnoses of (currently service-
connected) status post right fourth and fifth fractures, 
chronic bilateral intercostal fibromyositis, and chronic 
costochondritis.  
At a VA neurology examination in March 2004, the physician 
noted that the record showed the veteran was involved in a 
motor vehicle accident in January 1991 sustaining multiple 
body traumas and was specifically found with pneumothorax and 
collapsed lung.  The physician observed that the veteran 
continued to complain of chest pain and was found to have a 
rib fracture.  In addition, the physician reported that the 
veteran had been followed at a VA satellite clinic and around 
August 2001 was complaining of low back pain and weakness in 
her lower extremities.  The physician noted that prior to 
that, in approximately 1996, there had been a presumptive 
diagnosis of reflex sympathetic dystrophy, but a bone scan in 
1997 had been normal.  At the March 2004 examination, the 
physician noted the veteran had been prescribed transdermal 
patches for pain and used them in the upper back and 
alternating sides.  

At the March 2004 VA neurology examination, the veteran 
claimed to have pain all over except in the hair.  After 
examination, the physician said there was no clinical 
evidence of reflex sympathetic dystrophy or complex regional 
pain syndrome type I or type II in the right upper and right 
lower extremity by diagnostic criteria of the International 
Association for the Study of Pain.  The physician also said 
that if reflex sympathetic dystrophy was present in the past, 
no relationship can be established with a presumptive 
diagnosis of reflex sympathetic dystrophy and the veteran's 
military service injuries because of the elapsed time and 
because of the anatomical site of the injuries, as was 
explained in the January 2003 record review.  

At a VA orthopedic examination in March 2004, when asked 
about her right lower extremity, back, and hip condition, the 
veteran stated her whole body hurt.  She referred to a 
constant severe pain in her whole body, including joints in 
the upper and lower extremities, and she referred to a needle 
sensation in her low back.  She said all this started after 
her Persian Gulf War service.  The physician noted that VA 
X-rays of the lumbar spine in November 2001 had shown minimal 
lumbar degenerative joint disease with levoscoliosis and 
paravertebral muscle spasm.  He also noted the veteran had a 
November 1997 VA X-ray of the right knee, which showed normal 
findings.  After clinical examination and review of X-rays 
and MRI studies, the diagnoses were:  rheumatoid arthritis by 
X-rays of the hands; cervical spine degenerative joint 
disease, degenerative disc disease, and disc herniation at 
C5-C6; pituitary adenoma; and minimal lower lumbar 
degenerative joint disease with levoscoliosis by X-rays.  

The physician who conducted the March 2004 orthopedic 
examination stated that he reviewed the claims file and 
service medical records carefully.  He noted that the 
veteran's service medical records are silent as to lower 
extremity pain.  He noted that on initial evaluation 
following the motor vehicle accident in January 1991, the 
veteran reported pain and muscle spasm in her neck, but did 
not complain of back pain then or at any time in the rest of 
1991.  He noted that a February 1991 DD Form 2173, which is a 
statement of medical examination and duty status, is silent 
as to any back, upper and lower extremity condition, and 
right hip condition as is the report of the veteran's August 
1991 service separation examination.  The physician stated 
that it is his opinion that the current disabilities found at 
the March 2004 examination are not at least as likely as not 
related to any injury or disease during the veteran's 
service.  

Law and Regulations

Service Connection- in general

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Voerth v. West, 13 Vet. App. 117, 120(1999); Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain conditions, including arthritis and an organic 
disease of the nervous system, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within a year after service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309(a).  

Competent evidence

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a).  

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  Id.  

Standard of proof

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2005).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

Analysis

The veteran is seeking service connection for residuals of 
back, right hip and right leg injuries, which she contends 
are the result of an in-service automobile accident in 
January 1991.  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

While the veteran's service medical records and official 
accident reports document that she was in an automobile 
accident in service in January 1991, none of the medical 
records concerning initial treatment in service, during the 
remainder of service, or at the veteran's service separation 
service examination indicate that she complained of back, 
right hip, or right leg pain or other problems, and those 
records do not show any relevant treatment.  Thus, there is 
no documentation of injury of the back, right hip, or right 
leg in service, and neither chronic back disability, right 
hip disability, nor right leg disability was shown in the 
service medical records, including at the August 1991 
separation examination.  It is pertinent to note that upon 
the latter discharge from service examination, the veteran 
reported no history or current complaints regarding her back, 
right hip or right leg and the examiner evaluated the 
veteran's spine and lower extremities as normal.  

VA X-rays of the lumbar spine, thoracic spine and right hip 
taken in December 1993 were normal, as were X-rays of the 
lumbar spine in January 1995 and X-rays of the thoracic spine 
taken in February 1995.  It has been noted that November 2001 
X-rays of the lumbar spine showed minimal lumbar degenerative 
joint disease, but that was far beyond the one year period 
for service connection for arthritis on a presumptive basis.  
Further, there is no medical evidence that relates the 
arthritis or any other back disability to injury in service.  

Post-service medical records show back complaints and 
complaints of radiating pain, including to the right leg.  
Over the course of the appeal, the veteran's musculoskeletal 
complaints and limitation of motion of the back, right hip, 
and right knee have been associated with pain syndromes and 
with reflex sympathetic dystrophy.  The Board notes, however, 
that in March 2004 VA physicians determined that examination 
findings and recent diagnostic studies did not support such 
diagnoses.  While the physician who conducted the orthopedic 
examination noted the X-ray evidence of minimal degenerative 
changes of the lumbar spine as well as the veteran's 
complaints of pain all over, and he did observe limitation of 
motion of the extremities, he specifically stated that he had 
reviewed the claims file, including the veteran's service 
medical records, and concluded that it was not at least as 
likely as not that any current disability found on the 
examination was related to any injury in service.  Neither 
this nor any other medical evidence shows that the veteran 
has a back disability, right hip disability, or right leg 
disability due to injury in service, including the January 
1991 automobile accident.  

The Board is left with the veteran's own statements in which 
she implicitly contends that she has current back, right hip, 
and right leg disabilities that are residuals of injuries in 
the January 1991 automobile accident.  While the veteran is 
competent to state that she has experienced pain since the 
automobile accident in service, the record does not show, nor 
does the veteran contend, that she has specialized education, 
training, or experience that would qualify her to provide a 
medical opinion.  It is now well established that a lay 
person such as the veteran is not competent to opine on 
medical matters such as diagnoses or etiology of medical 
disorders, and her opinion that any current disabilities of 
the back, right hip, and right leg are residuals of injuries 
in the automobile accident in service or any incident of 
service is therefore entitled to no weight of probative 
value.  See, Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Thus, the Board finds there is no competent evidence that the 
veteran has a current back disability, a current right hip 
disability, or a current right leg disability causally 
related to in-service trauma, including injuries sustained in 
an automobile accident in January 1991.  As the preponderance 
of the evidence is against each of the claims, the benefit of 
the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board 
therefore concludes that service connection for residuals of 
a back injury, residuals of an injury to the right hip, and 
residuals of an injury to the right leg must be denied.  

Special monthly compensation

The veteran contends that she should be awarded special 
monthly compensation because her condition requires the aid 
and attendance of another person for all of her needs of 
life.  

Review of the record shows that service connection is in 
effect for:  major depression and post-traumatic stress 
disorder, rated as 100 percent disabling; right 4th and 5th 
rib fractures with chronic costochondritis and chronic 
bilateral intercostal fibromyositis, rated as 10 percent 
disabling; and status post pneumothorax with chest tube 
placement, asymptomatic, rated as zero percent.  

Relative to the veteran's service-connected psychiatric 
disability, the record includes a February 1999 VA 
psychiatric examination showing the veteran complained of an 
inability to sleep, feelings of isolation, inability to share 
with others, and feelings of depression and frustration.  On 
examination, the veteran was in a wheelchair.  She was alert 
and oriented, her mood was anxious and depressed, her affect 
was blunted, but her attention, concentration, and memory 
were good.   She was not hallucinating, nor was she suicidal 
or homicidal.  The physician noted good impulse control.  

In conjunction with her claim for special monthly 
compensation based on the need for aid and attendance of 
another person or for being housebound, the veteran underwent 
a special VA examination in October 2000.  The physician 
noted that the veteran was wheelchair ridden due to right 
hemiplegia and was totally dependent on others for all her 
daily needs.  The physician stated that the veteran's 
(nonservice-connected) right hemiplegia with degenerative 
joint disease, and atrophic muscles of the right hand with 
contracture of the fingers interfered with her strength, 
coordination and functions of daily living and right 
hemiplegia, flaccidity, and loss of force of the left knee 
joint limited motion of the lower extremities.  The physician 
said the veteran was only able to leave her home for medical 
appointments but required assistance to do so.  

At a VA neurology examination on the same date in October 
2000, the veteran reported right-sided weakness, which she 
said she believed was secondary to reflex sympathetic 
dystrophy.  The veteran reported that although she was able 
to walk a few steps inside her house by holding onto 
furniture, she was dependent on others for most of her 
activities of daily living.  On examination, there was 
atrophy of the intrinsic muscles of the right hand, and 
muscle weakness and limitation of motion of the joints of the 
upper and lower extremities.   

In support of her claim for special monthly compensation, the 
veteran submitted private medical records dated in 2000 and 
2001 pertaining to pain in the neck and left arm, with the 
report of a January 2000 cervical MRI study showing a small 
central disc herniation at C5-C6, but no definite significant 
cord compression.  

The veteran underwent a VA orthopedic examination in February 
2002 for evaluation of the veteran's service-connected right 
4th and 5th rib fractures with chronic costochondritis and 
chronic bilateral intercostal fibromyositis.  On examination, 
the physician noted tenderness to palpation at the anterior 
and posterior chest wall and along the sternum at rib levels 
2, 3, 4, 5, and 6 and tenderness to palpation on the lateral 
chest wall at ribs 2, 3, 4, and 5.  There was also severe 
tenderness to palpation on costochondral cartilage and 
intercostal muscles on the right and left sides.  In 
addition, there was spasm of the trapezius and cervical 
paravertebral muscles, and there was weakness and limitation 
of motion of the right upper extremity, including the wrist 
and hand.  At the examination, the physician noted that the 
veteran is left handed, wheelchair bound, and cannot stand or 
ambulate secondary to pain.  In addition, at a VA respiratory 
examination in February 2002, the veteran denied cough, 
shortness of breath or any major respiratory complaint, the 
examiner noted no respiratory disability, and the diagnosis 
was status post right pneumothorax with chest tube placement.  

At VA March 2004 orthopedic examination, the veteran reported 
that she uses a cane for ambulation in her house all the 
time.  The physician observed that the veteran came to the 
interview in an electric scooter, and at the examination the 
veteran claimed she could not transfer from the wheelchair to 
the office stretcher.  It was noted that the veteran is 
unable to cook or do house chores because of her (nonservice-
connected) joint conditions.  

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance:  Inability of claimant to dress or undress 
herself, or to keep herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing  
at the back, etc.); inability of claimant to feed herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment.  
38 C.F.R. § 3.352(a).  

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require her to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  Id.

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected  
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service-
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

While the evidence outlined above indicates that the veteran 
needs aid and attendance of another person to perform 
activities of daily living and is essentially confined to her 
home, this has not been shown to be due to her service-
connected psychiatric disability, either alone or in 
combination with her service-connected status post right 
pneumothorax and right 4th and 5th rib fractures with chronic 
costochondritis and chronic bilateral intercostal 
fibromyositis.  

As of the time of the March 2004 VA neurology examination the 
veteran was noted to be calm with a normal mental status with 
normal thought, affect, mood, behavior, memory, judgment, 
reasoning, and orientation.  There was nothing at that time, 
or at the most recent VA psychiatric examination in 1999 to 
suggest that it is because of her service-connected 
psychiatric disability that the veteran is essentially 
confined to her home and requires the aid and attendance of 
another person.  Although the rib fracture residuals with 
chronic costochondritis and chronic bilateral intercostal 
fibromyositis are manifested by pain and tenderness in the 
chest wall and intercostal cartilage and intercostal muscles, 
bilaterally, the evidence indicates that it is because of the 
veteran's generalized pain and right hemiplegia, which for 
some time was diagnosed as reflex sympathetic dystrophy and 
chronic pain syndrome, that the veteran needs a wheelchair, 
requires assistance in the activities of daily living, and is 
essentially confined to her home.  These conditions have not 
been associated with her service-connected disabilities and 
cannot be considered in a determination as to whether the 
veteran meets the criteria for the award of special monthly 
compensation.  

As to the question of housebound status based on ratings 
alone, the veteran's service-connected psychiatric disability 
is rated as 100 percent disabling.  The veteran's other 
service-connected disabilities pertain to physical rather 
than psychiatric disability, but they have a combined rating 
of only 10 percent, falling far short of the requirement for 
additional disability or disabilities independently ratable 
at 60 percent, separate and distinct from the 100 percent 
service-connected psychiatric disability.  See 38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350(i).  

In sum, the preponderance of the medical evidence is against 
a finding that the veteran's service-connected major 
depression with post-traumatic stress disorder, 4th and 5th 
rib fractures with chronic costochondritis and chronic 
bilateral intercostal fibromyositis, and status post 
pneumothorax with chest tube placement are so disabling as to 
render her unable to care for her daily personal needs or 
protect herself from the hazards and dangers of daily living 
without care or assistance on a regular basis.  Further, the 
medical evidence clearly weighs against finding that her 
service-connected disabilities confine the veteran to her 
immediate premises.  

As the preponderance of the evidence is against the claim for 
special monthly compensation based on the need for the 
regular aid and attendance of another person or on account of 
being housebound, the benefit of the doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
also see generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  







ORDER

Service connection for residuals of a back injury is denied.  

Service connection for residuals of an injury to the right 
hip is denied.  

Service connection for residuals of an injury to the right 
leg is denied.  

Special monthly compensation based on the need for the aid 
and attendance of another person or for being housebound is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


